TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00168-CR



                                Kevin Clavon Wright, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 67151, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Appellant

Kevin Clavon Wright pleaded guilty to the offense of murder. See Tex. Penal Code Ann. § 19.02

(West 2011). Punishment was assessed at 69 years’ imprisonment.

               Wright was charged with intentionally and knowingly causing the death of

Deverelle “Gabby” Johnson, the mother of his children. At the punishment hearing, the evidence

tended to show that on or about February 11, 2010, Wright and Johnson got into an argument at their

apartment home in Killeen and that, at some point during the altercation, Wright shot Johnson in the

head with a firearm. Dr. Reed Quinton, a medical examiner, performed the autopsy on Johnson’s

body and testified that based on his examination, he had determined that the firearm had been

pressed to Johnson’s left ear and that the trigger had been pulled while the muzzle of the firearm

was making contact with Johnson’s skin. The bullet was recovered from inside Johnson’s head.
                  The    shooting    was    investigated   by    Detective    Denise    Schmidt     and

Officer Daniel Herzog of the Killeen Police Department, both of whom testified at the punishment

hearing. Herzog testified as to his observations at the crime scene, and Schmidt testified as to her

interaction with Wright, who was at the apartment when the officers arrived. According to Schmidt,

Wright was “extremely angry” throughout their conversation and initially claimed that Johnson had

been shot by another man. However, Schmidt believed that Wright was “not telling [her] the truth.”

                  Wright testified in his defense. He claimed that the shooting was not intentional and

that the firearm had accidentally discharged while he and Johnson were “wrestl[ing] over this gun.”

Wright also denied placing the firearm to Johnson’s head and intentionally pulling the trigger.

                  Wright’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Wright was mailed a copy of counsel’s brief

and advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.



                                                    2
              The judgment of conviction is affirmed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Field

Affirmed

Filed: March 15, 2013

Do Not Publish




                                               3